               Case 17-12560-BLS              Doc 4602-2         Filed 03/01/21         Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                 x
In re:                                                          :        Chapter 11
                                                                :
                                                                :        Case No.: 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES, 1                                :        (Jointly Administered)
LLC, et al.,                                                    :
                   Debtors.                                     :        Related Docket No. ___
                                                                 x


      ORDER GRANTING ALIA SALEM AL-SABAH’S MOTION FOR (I) RELIEF
     FROM THE DISCHARGE INJUNCTION IN CONFIRMED PLAN, AND (II) THE
    COURT TO ABSTAIN FROM HEARING THE WOODBRIDGE LENDER ACTION

         Upon the motion (the “Motion”) 2 of Ms. Al-Sabah for entry of an order (a) modifying the

Discharge Injunction so that Ms. Al-Sabah can pursue liquidation of the Proofs of Claim against

the Debtors, or the Trust, as applicable, (b) holding that this Court will abstain from hearing the

Woodbridge Lender Action and will permit the District Court to hear the Woodbridge Lender

Action as part of the 2018 Action so that Ms. Al-Sabah’s Proofs of Claim can be liquidated and

receive the distribution entitled to similar claimants under the Plan, and (c) granting such other

and further relief as is just and proper, and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion

in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been given under the circumstances; and this Court having found that good and

sufficient cause exists for the relief granted by this Order;



1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



010-9177-6230/2/AMERICAS
               Case 17-12560-BLS         Doc 4602-2      Filed 03/01/21     Page 2 of 2




         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1.       The Motion is GRANTED, as set forth herein.

         2.       The Discharge Injunction is modified so that Ms. Al-Sabah can pursue liquidation

of the Proofs of Claim against the Debtors, or the Trust, as applicable.

         3.       This Court will abstain from hearing the Woodbridge Lender Action or any matter

related thereto between the Trust, Debtors, and/or Ms. Al-Sabah.

         4.       Ms. Al-Sabah shall have the Woodbridge Lender Action heard by the District Court

as a part of the 2018 Action so that the Proofs of Claim can be liquidated and receive the

distribution entitled to similar claimants under the Plan.

         5.       Notice of the Motion as provided therein shall be deemed good and sufficient notice

as to such Motion and the requirements of the Bankruptcy Rules are satisfied by such notice.

         6.       Ms. Al-Sabah is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

         7.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




010-9177-6230/2/AMERICAS
